ORDER

PER CURIAM.
Dimitri Bell was convicted of possession of marijuana and crack cocaine, with intent to distribute, § 195.211 RSMo 1994, and resisting arrest, § 575.150, RSMo 1994. On May 15, 2000 he was sentenced as a prior and persistent drug offender to concurrent terms of ten years for the marijuana count, seven years for the crack cocaine count and six months for resisting arrest. The sentences were ordered to be served consecutively to terms of incarceration previously imposed. Bell appeals, alleging *504that there was insufficient evidence to support his convictions on the possession counts and that the court erred in admitting into evidence a mug shot used to identify him as the man who escaped from the crime scene.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would serve no jurisprudential purpose. The judgment is affirmed in accordance with Rule 30.25(b).